In this action where the claimant suffered serious eye injury in a second altercation with a fellow patient, the court failed to find any lack of staff supervision or State negligence contributing to the injury. From the evidence presented at trial, it was established that the injuries were the result of a sudden incident, which closer supervision might not have prevented. (Carlino v State of New York, 30 AD2d 987 [3d Dept 1968].) Considering the nature of the program involved and its rehabilitative purpose, no liability or negligence should attach to the State under these circumstances. (Seavy v State of New York, 21 AD2d 445 [4th Dept 1964], affd 17 NY2d 675 [1966].) Concur—Ross, J. P., Milonas, Kassal and Smith, JJ.